Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is responsive to the claims filed 2/20/2020. Claims 8 – 27 are pending in this application.

Response to Amendment
Confirmed with Mr. Andrew Morabito the claims filed 2/20/2020 were previous iteration of claims and the claims filed 1/17/2020 were to be examined.

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification filed 2/20/2020 appears to be a direct translation. For example it is not clear what applicant is describing in paragraph 26 “size and form of the cross sectional shape of the fitter 33 are con
Applicant' s cooperation is requested in correcting the entire specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for regulating the rotation of the operation member” in claims 24 – 27.
Regarding the limitation “means for regulating the rotation”, the claim includes the language “between the operation member and the main body, provided” examiner maintains this limitation provides a structure that has to be located between the operation member and the main body thereby not meeting the prong “(C)“ of the test above.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the member" and “the shaft”.  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting the limitation to mean “operating member” and “rotary shaft”. Further, the claim recites the limitation “a regulation member housed in the main body and passing through a center of the rotary shaft”, the regulation member (4, Fig. 2) does not “pass through a center of the rotary shaft (3, Fig. 2)” but surrounds it. Examiner or this office action is interpreting the limitation to mean the regulation member surrounds the rotary shaft.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 11, 14, 18, 21, 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends upon claim 10; claim 11 is a duplicate of claim 10. Similarly claims 14, 18, 21 and 25 are duplicates of claims 13, 17, 20, and 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 - 23, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Trappa (2004/0217310).
Regarding claim 8, Trappa discloses an opening and closing valve disposed in a flow passage for a fluid and configured to control flow and interruption of the fluid, comprising a main body (10, Fig. 1) having a valve chamber, an inflow port located upstream of the flow passage and an outflow port located downstream of the follow passage. Trappa also discloses a valve body (12, Fig. 2) housed in the valve chamber and having a flow passage member where the fluid flows, and configured to switch the flow of the fluid by rotating between an open position where the flow passage member connects the inflow port to the outflow port and a closed position where the flow is blocked between the inflow port and the outflow port. Trappa further discloses a rotary shaft (13, Fig. 1), disposed along a rotation axis of the valve body, with its base end. Trappa discloses an operation member (14, 15, Fig. 1) connected to the rotary shaft (13,  Fig. 1) to operate the rotation of the valve body (12, Fig. 2) between the open position and the closed position. Trappa also discloses a regulation member (19, Fig. 1) housed in the main body (10, Fig. 1) and surrounding a center (examiner maintains the member 19 surrounds the axis thereby meeting the limitation “a center”) of the rotary shaft (13, Fig. 1) to connect movably – relative motion - in an axial direction to the rotary shaft (13, Fig. 1), so as to move between a regulation position where the rotation of the rotary shaft is regulated and a non-regulation position where the rotation is not regulated, wherein the operation member (14, 15, Fig. 1) is connected movably – relative motion - in the axial direction to the rotary shaft (13, Fig. 1) so as to enable to switch between an integral rotation state where the operation member rotates together with the rotary shaft based on its moving position and a rotation-free state where the member and the shaft are mutually rotation-free, the regulation member being in the regulation position when the operation member and the rotary shaft are in the rotation-free state. Examiner is interpreting the limitation “rotation-free state” to be a valve position that is locked and cannot be rotated. Examiner is interpreting the limitation “regulated” to mean “prevented from movement.”
Regarding claim 9, as far as it is definite, Trappa discloses the regulation member (19, Fig. 1) is in the regulation position when the valve body is in the closed position – a faucet valve will be biased to be closed.
Regarding claim 10 and 11, as far as they are definite, Trappa discloses the regulation member (19, Fig. 1) is in the mutually rotation-free state with respect to the operation member (15, Fig. 1) in the closed position.
Regarding claim 12 – 15, as far as they are definite, Trappa discloses the operation member (15, Fig. 1) is in the rotation-free state when the valve body (12, Fig. 2) is in the closed position.
Regarding claims 16 – 23, as far as they are definite, Trappa discloses a biasing member (24, Fig. 1) housed in the main body to bias the operation member (15, Fig. 1) into the rotation-free state.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
Claims 24 – 27, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Trappa (2004/0217310) in view of US Patent Application Publication to Giacomini (2013/0234056).
Regarding claims 24 – 27, Trappa does not disclose a regulating means between the operating member and the valve body for regulating the rotation of the operation member.
However, Giacomini also teaching a valve that prevents accidental operation, teaches projections (32, 33) on the operating member that interact with the sliding segments on the valve body (37, 38) to prevent accidental operation of the valve. Therefore a person having ordinary skill in the art would adapt the projections on the operating member interacting with the sliding segments on the valve body teaching of Giacomini to the valve disclosed by Trappa as additional backup means of preventing accidental operation of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached at (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753